Case 3:20-cv-00418-BJD-PDB Document 43 Filed 04/07/21 Page 1 of 3 PageID 555




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


HAMZA MALDONADO,

                    Plaintiff,

v.                                                 Case No. 3:20-cv-418-BJD-PDB

WYATT RHODEN,

                 Defendant.
__________________________________

                                      ORDER


      1.     For the reasons stated previously, Doc. 23, the Court denies
without prejudice the plaintiff’s motions to ask a lawyer to represent him
without charge, Docs. 41, 42. The pandemic-related issues he describes do not
change the analysis; other litigants are likewise situated, and he has actively
litigated despite those issues.

      2.     The plaintiff asks the presiding district judge to remove the
undersigned from his pending civil actions and to restore his stricken motions,
Doc. 42.1 The plaintiff includes no “legal memorandum supporting his




1A  judge who is asked to recuse herself should rule on the motion. See 28 U.S.C. §
455(a), (b)(1) (requiring judges to disqualify themselves under certain circumstances).
See also Johnson v. Stein Mart, Inc., No. 306-CV-341-J-34TEM, 2009 WL 1424214,
at *1 n.1 (M.D. Fla. May 20, 2009) (citing In re Corrugated Container Antitrust Litig.,
614 F.2d 958, 963 n.9 (5th Cir. 1980)).
Case 3:20-cv-00418-BJD-PDB Document 43 Filed 04/07/21 Page 2 of 3 PageID 556




request[s].” See M.D. Fla. R. 3.01(a). The motion is denied for that reason.
Alternatively, the motion is denied on the merits.

      A judge must disqualify herself “in any proceeding in which [her]
impartiality might reasonably be questioned,” such as “[w]here she has a
personal bias or prejudice concerning a party.” 28 U.S.C. § 455(a), (b)(1). The
standard for disqualification is “whether an objective, disinterested, lay
observer fully informed of the facts underlying the grounds on which recusal
[is] sought would entertain a significant doubt about the judge’s impartiality.”
United States v. Patti, 337 F.3d 1317, 1321 (11th Cir. 2003). “[J]udicial rulings
alone almost never constitute a valid basis for a bias or partiality motion,”
though they may in rare circumstances, such as when a judge’s ruling displays
“a deep-seated favoritism or antagonism that would make fair judgment
impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994).

      A judge is not biased against a civil litigant merely because the judge
participated in a criminal action involving the same litigant or related facts.
In re Corrugated Container Antitrust Litig., 614 F.2d 958, 966 (5th Cir. 1980)
(holding a district judge’s evidentiary rulings in a related criminal matter
would not “cause a reasonable third party to question his impartiality in the
[later] civil litigation” over which he was the presiding judge); see also Christo
v. Padgett, 223 F.3d 1324, 1334 (11th Cir. 2000) (“The mere fact of having
presided over previous criminal or civil trials involving the same parties does
not mandate recusal from all future litigation involving those parties.”).

       The plaintiff asserts the undersigned is biased against him because she
issued unfavorable rulings on non-dispositive motions in this action and is
“presiding over [his] . . . criminal case” pending before this Court, Doc. 42 at 1.
The undersigned’s involvement in the plaintiff’s criminal case would not “cause

                                        2
Case 3:20-cv-00418-BJD-PDB Document 43 Filed 04/07/21 Page 3 of 3 PageID 557




a reasonable third party to question [her] impartiality” in this action, see In re
Corrugated Container, 614 F.2d at 966 (quoted), and the undersigned’s rulings
do not demonstrate a “a deep-seated favoritism or antagonism that would
make fair judgment impossible,” see Liteky, 510 U.S. at 555. The undersigned
denies the plaintiff’s motion to disqualify her, Doc. 42.

      The plaintiff asks the Court to “restore” stricken motions; specifically,
his motion to appoint counsel, Doc. 34, and his motion to docket exhibits and
affidavits, Doc. 35. The plaintiff has renewed his motion to appoint counsel,
Docs. 41, 42, and the Court rules on his renewed motions in this order. The
plaintiff’s request to provide evidence is premature because neither party has
filed a motion that would require the Court to consider supporting evidence.
The Court therefore denies as moot the plaintiff’s request to “restore” stricken
motions.

      Ordered in Jacksonville, Florida, on April 7, 2021.




Jax-6 3/30
c:
Hamza Maldonado
Counsel of Record




                                        3
